IN THE
                        TENTH COURT OF APPEALS



                               No. 10-12-00325-CR

                      IN RE CRAIG E. MENDENHALL


                              Original Proceeding


                         MEMORANDUM OPINION


       Craig E. Mendenhall requests that this Court issue a mandamus to compel the

Honorable Deborah Oakes Evans, Judge of the 87th District Court of Freestone County

to hold an evidentiary hearing on his article 11.25 writ application and follow the

directive of the Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.25

(West 2005). There are procedural problems with Mendenhall’s petition, including but

not limited to, the petition was not served on Judge Evans. However, we use Rule 2

and look beyond the procedural problems to reach the merits of the petition. TEX. R.

APP. P. 2.

       Mendenhall alleges that Judge Evans denied Mendenhall’s article 11.25 writ

application without an evidentiary hearing and in contravention of a directive by the
Court of Criminal Appeals. Since the trial court ruled on Mendenhall’s petition, he

appears to have had an adequate remedy by appeal. See Ex parte Baltimore, 616 S.W.2d

205 (Tex. Crim. App. 1981) (appeal of denial of article 11.25 writ application); Ex parte

Malone, 2001 Tex. App. LEXIS 2459 (Tex. App.—Amarillo Apr. 12, 2001, no pet.) (appeal

of denial of article 11.25 writ application). When a relator has an adequate remedy by

appeal, mandamus relief is not available. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.

1992).

         Accordingly, Mendenhall’s petition for writ of mandamus is denied.

         Mendenhall’s motion for leave to file one copy of his petition for writ of

mandamus and for other relief is dismissed as moot.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed September 27, 2012
Do not publish
[OT06]




In re Mendenhall                                                                   Page 2